            Case 1:19-cv-04074-VEC Document 74 Filed 12/03/19 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK



DONALD BERDEAUX and CHRISTINE
GRABLIS, Individually and on Behalf of All
Others Similarly Situated,

                                Plaintiffs,
                                                  Case No.: 1:19-cv-04074-VEC
                        -against-
                                                  Hon. Valerie E. Caproni
ONECOIN LTD.; RUJA IGNATOVA,
KONSTANTIN IGNATOV; SEBASTIAN
GREENWOOD; MARK SCOTT; IRINA
ANDREEVA DILINSKA; DAVID PIKE;
and NICOLE J. HUESMANN,

                                Defendants.


     [PROPOSED] ORDER GRANTING PLAINTIFFS’ RENEWED MOTION FOR
             LEAVE TO EFFECTUATE ALTERNATIVE SERVICE

       This matter is before the Court upon lead plaintiff Donald Berdeaux (“Berdeaux”) and

plaintiff Christine Grablis’ (“Plaintiffs”) Renewed Motion for Leave to Effect Alternative Service

of the First Amended Complaint [ECF No. 40] and Summons in this matter upon defendants

OneCoin Ltd. (Dubai), Ruja Ignatova, Sebastian Greenwood, and Irina Andreeva Dilinska (the

“Unserved Defendants”) via Federal International Registered Mail, e-mail, and additional

electronic means.

       IT IS HEREBY ORDERED that said Motion is GRANTED and Plaintiffs may effectuate

service on the Unserved Defendants as follows:

       1.       Mailing the Service Documents via First Class International Registered Mail

through the U.S. Postal Service to:
     Case 1:19-cv-04074-VEC Document 74 Filed 12/03/19 Page 2 of 3



            OneCoin Ltd.
             Unit 3102, 31st Floor,
             Platinum Towers - Cluster I, Jumeirah Lakes Towers
             Dubai, UAE

            Ruja Ignatova
             c/o OneCoin Ltd.
             Unit 3102, 31st Floor,
             Platinum Towers - Cluster I, Jumeirah Lakes Towers
             Dubai, UAE

            Sebastian Greenwood
             c/o OneCoin Ltd.
             Unit 3102, 31st Floor,
             Platinum Towers - Cluster I, Jumeirah Lakes Towers
             Dubai, UAE

            Irina Dilinska
             c/o OneCoin Ltd.
             Unit 3102, 31st Floor,
             Platinum Towers - Cluster I, Jumeirah Lakes Towers
             Dubai, UAE

2.       E-mailing the Service Documents, return receipt requested to:

            Each of the Unserved Defendants at:
             o press@onecoin.eu;
             o office@onecoin.eu;
             o press@onelife.eu;
             o info@onelife.eu; and
             o office@oneworldfoundation.eu;

            Ruja Ignatova at:
             o ruja@onecoin.eu;

            Sebastian Greenwood at:
             o sebgreenwood@gmail.com; and
             o sgreenwood@loopium.com; and

            Irina Dilinska at:
             o irina@onecoin.eu.

3.       Transmission of the Service Documents through the Internet to:

            OneCoin through:
             o https://www.facebook.com/onecoincompany/;
                                     -2-
            Case 1:19-cv-04074-VEC Document 74 Filed 12/03/19 Page 3 of 3



                    o   https://www.facebook.com/OneCoin-708913922526031/
                    o   https://www.facebook.com/OneLifeOfficial/; and
                    o   https://www.facebook.com/oneworldfoundation.eu; and
                    o   the contact forms located on:
                         https://www.onelife.eu/en/contacts; and
                         https://www.oneacademy.eu/en/about#contactForm;

                   Ruja Ignatova through:
                    o https://www.facebook.com/onecoincompany/;
                    o https://www.facebook.com/DrRujaIgnatova.onecoin/; and
                    o https://bg.linkedin.com/in/ruja-ignatova-83929a161; and

                   Sebastian Greenwood through:
                    o https://www.linkedin.com/in/thesebastiangreenwood; and
                    o https://www.facebook.com/sebastiangreenwood.onecoin/.

       4.       Via mailing the Service Documents to the prosecution team in the parallel Criminal

Actions entitled United States v. Scott, et al., 1:17-cr-630 (ER) (S.D.N.Y.) and United States v.

Pike, 1:19-mj-08240 (S.D.N.Y.) and requesting that the Service Documents be forwarded to

Sebastian Greenwood.

       DONE AND ORDERED in Chambers in New York, New York on this _____ day of

___________________, 2019.

                                             _________________________________________
                                             HONORABLE VALERIE E. CAPRONI
                                             UNITED STATES DISTRICT COURT JUDGE




                                               -3-
